Citation Nr: 0842971	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What initial disability rating is warranted for an anxiety 
disorder with agoraphobia and panic attacks?


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty for training from March to 
September 1962.

This appeal the Board of Veterans' Appeals (Board) arose from 
a March 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
granted service connection and a noncompensable rating for an 
anxiety disorder with agoraphobia and panic attacks, 
effective July 6, 1988.

In an August 2003 decision, the Board denied a claim for a 
higher evaluation for the service-connected psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a September 
2004 Joint Motion, the Court entered an Order vacating the 
Board's decision and remanding the claim for the directives 
specified.  The Board upon further consideration of the 
matter in view of the terms of the Joint Motion, again denied 
the claim through a February 2005 decision, which the veteran 
also appealed.  In May 2007, the Court granted a Joint 
Motion, that upon implementation returned the claim to the 
Board for further development and consideration.

Following the Court's remand. the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, in October 2007 for additional development.  
AMC/RO completed the additional development as directed, 
granted an initial compensable rating of 30 percent, via an 
August 2008 rating decision, effective March 16, 2006, and 
returned the case to the Board for further appellate review.  
The veteran has continued his appeal for an even higher 
initial rating, as well as an earlier effective date on which 
his anxiety disorder manifested at a compensable rate.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).

In an August 2008 response to the supplemental statement of 
the case, the veteran's attorney asserted the findings at the 
May 2008 examination entitled him to a total disability 
evaluation on the basis of individual unemployability on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b) (2008).  This 
issue has not been considered by the RO, much less denied and 
timely appealed to the Board.  So, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2008); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's service 
connected anxiety disorder with agoraphobia and panic attacks 
was not manifested by mild anxiety-type symptoms with mild 
social or industrial impairment.

2.  During the period November 7, 1996, to March 15, 2006, 
the veteran's service- connected anxiety disorder with 
agoraphobia and panic attacks was not manifested by 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress; nor, did his symptoms require continuous medication.

3.  Since March 16, 2006, the veteran's service-connected 
Panic disorder with agoraphobia and panic attacks has not 
been manifested with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 1996, the 
requirements were not met for an initial compensable 
evaluation for an anxiety disorder with agoraphobia and panic 
attacks.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2008); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

2.  For the period November 7, 1996, to March 15, 2006, the 
requirements were not met for an initial compensable 
evaluation for an anxiety disorder with agoraphobia and panic 
attacks.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400, 9412 
(2008).

3.  For the period beginning on March 16, 2006, the 
requirements were not met for an initial compensable 
evaluation higher than 30 percent for an anxiety disorder 
with agoraphobia and panic attacks.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9412 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims, as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  
Thus, the Board finds nothing in the record to preclude a 
decision on the merits of this appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's acquired mental disorder.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.  The Court's most recent remand was 
secondary to a Joint Motion wherein the parties agreed the 
last Board decision did not include review for the 
appropriateness of a staged rating.

Analysis

The rating criteria for acquired mental disorders were 
changed while the veteran's claim and appeal were pending-on 
November 7, 1996.  This will be discussed in further detail 
later in this decision.  For now, however, only the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to November 7, 
1996.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the rating criteria for psychoneurotic disorders, 
including Diagnostic Code 9400, applicable prior to November 
7, 1996, (the old criteria), a severe impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment, warranted a 70 percent rating.  Where 
there was a considerable impairment, a 50 percent rating was 
in order.  Where there was a definite impairment a 30 percent 
evaluation was warranted.  Id.  When there was less than the 
criteria for the 30 percent rating, but there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment, a 10 percent rating was 
assigned.  Finally, where there were neurotic symptoms which 
somewhat adversely affected relationships with others but 
which did not cause impairment of working ability, a 
noncompensable rating was assigned. Id.

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court, then named the United States Court of Veterans 
Appeals, stated that the term "definite" in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas, the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC No. 9-93, 59 Fed. Reg. 4753 (1994).  In that 
opinion, the term "mild," the criterion for a 10 percent 
evaluation, was defined as "of moderate strength or 
intensity, and as applied to disease, not severe or 
dangerous."  The word "definite," as used in 38 C.F.R. 
§ 4.132 to describe a 30-percent degree of disability for 
purposes of rating claims based on certain mental disorders, 
should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VA, including the Board, is bound by this 
interpretation of these terms.  38 U.S.C.A. § 7104(c). 

As noted earlier, the March 1998 rating decision assigned an 
initial noncompensable evaluation, effective July 6, 1988.  
The veteran's attorney asserts that his compensable 
evaluation of 30 percent should be effective as of that date, 
rather than the assigned date of March 16, 2006.  The Board 
finds the probative medical evidence of record is against 
this assertion.

The attorney's assertion relies on an April 1988 private 
report of Richard Westmaas, Ph.D.; specifically, his 
observation that the veteran's panic disorder had plagued him 
for years, had been the source of many of his job 
difficulties, and a then possible transfer to another 
geographical location could bring back the full force of the 
veteran's then past symptoms.  The fallacy in the attorney's 
assertion, however, is that the entirety of Dr. Westmaas' 
report noted the serious symptoms were a past matter, dating 
prior to the effective date of the grant of service 
connection, and dealt with an event that was not service 
related.  Moreover, the appellant's prediction of dire 
consequences was based on an event that did not occur.  Dr. 
Westmaas reported that he treated the veteran from 1983, and 
noted that the veteran had shown improvement both in his 
ability to cope with stressful situations and his ability to 
interact in public places, such as going to coffee shops with 
his work crew more frequently.  Dr. Westmaas further noted 
the veteran's job difficulties were caused by his symptoms 
"from time to time."  He concluded the veteran's panic 
disorder with agoraphobia would be exacerbated by a transfer, 
causing a return of more severe symptoms from which the 
veteran did not then manifest presently.  Significantly, a 
transfer was not executed.

A July 1991 Summary of Findings of The Michigan Department of 
Civil Rights notes the veteran's employer did not transfer 
him because of his disorder, agreed he would never be 
transferred, and restored the sick leave taken while the 
matter was being resolved.  The summary noted the employer's 
actions constituted reasonable accommodation of the veteran's 
disorder.  The other evidence of record noted the veteran as 
employed full time until his retirement in 1995.  

A compensable rating may not be based on what might have 
occurred.  Further, the veteran's marriage was intact-as it 
is currently; thus, in total, the evidence of record does not 
show the veteran's mental disorder to have more nearly 
approximated a compensable rating as of March 1988.  
38 C.F.R. § 4.7.  This state of affairs did not change 
substantively as of the March 1996 VA examination.

The March 1996 VA psychiatric examination report notes the 
veteran reported that his psychiatric impairment consisted 
principally of agoraphobia with panic attacks, which 
manifested when he had to drive in to the city of Allen Park, 
for the current examination.  He denied having retired from 
the State of Michigan Transportation Department due to a 
medical condition.  He added that it had been somewhat of a 
struggle to make it to retirement, since they had wanted to 
transfer him, which he had not wanted, and which he managed 
to avoid on the basis of his agoraphobia with the support of 
medical documentation.  He also contended that his 
agoraphobia indirectly caused him not to obtain promotions or 
raises or other benefits during his career.

The VA examiner noted the veteran had been diagnosed with 
paranoid schizophrenia in 1974, but further noted that the 
condition had apparently had a rapid onset and rapid 
resolution.  Looking further at past medical records, the VA 
examiner noted that the veteran had been prescribed 
medications in the year prior to the 1974 diagnosis that 
could have precipitated psychotic symptoms, with eventual 
resolution of those symptoms following cessation of those 
drug regimes.  The veteran reported using Zanax over the 
prior 10 years.

Mental status examination revealed that the veteran was 
alert, well developed, well nourished, normally proportioned, 
and with excellent or superior health and personal hygiene.  
The examiner also observed that the veteran seemed very well 
controlled and mature, though with a sense of humor.  The 
veteran reported that he and his wife shared the driving for 
the approximate 200-mile trip for the examination.  He 
reported seeing a therapist in cooperation with his general 
physician, though he did not see the therapist regularly.  He 
added that he had not used any alcohol since 1985, and 
reported having no history of self-harm or violent tendencies 
and denied hearing voices.  He also denied difficulties with 
the law.  He reported currently transitioning to retirement 
living.  On examination, the veteran correctly performed 
basic memory and arithmetic tests.  The examiner diagnosed an 
anxiety condition, with agoraphobia and panic attacks, in 
partial remission, and assigned a Global Assessment of 
Functioning (GAF) Scale score of 80.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  A GAF of 80 indicates that if symptoms 
are present, they are transient and expected reactions to 
psychosocial pressures.  See DSM-IV, p. 46.  Thus, as of the 
last rating period under the prior rating criteria, the 
probative evidence of record shows that, to the extent the 
neurotic symptoms of the veteran's disorder manifested, they 
somewhat adversely affected relationships with others but did 
not cause impairment of working ability.  38 C.F.R. §§ 4.1, 
4.7.

As already noted, the current criteria became effective on 
November 7, 1996.  Prior to recent decisions of the U.S. 
Court of Appeals For The Federal Circuit, the Court mandated 
that, when VA changed a regulation, the veteran was entitled 
to application of the one most favorable to his or her claim, 
regardless of any potential retroactive effect.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Federal Circuit, 
however, specifically overruled Karnas-at least as it 
purported to apply VCAA to claims already decided by VA.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

VA General Counsel in a precedential opinion, concluded that 
Karnas was inconsistent with then recent Supreme Court and 
Federal Circuit precedent.  See VAOPGCPREC No. 7-2003 
(November 19, 2003), 69 Fed. Reg. 25,179 (2004).  
Nonetheless, Opinion No. 7-2003 left intact the general 
principle that new rating criteria, are applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  See 
38 U.S.C.A. § 5110(g).  

The seminal case in this area of the law is the Supreme 
Court's decision in Landgraf v. USI Film Products, 511 U.S. 
244, 246-65; 114 S. Ct. 1483; 128 L.Ed.2d 229 (1994), wherein 
the Supreme Court observed that "retroactivity is not 
favored in the law" and "the presumption against 
retroactive legislation is deeply rooted in our 
jurisprudence."  

At the same time, "[a] statute does not operate 
'retrospectively' merely because it is applied in a case 
arising from conduct antedating the statute's enactment or 
upsets expectations based in prior law."  Instead, to 
determine whether application of a statute or rule will have 
an improper retroactive effect, an agency "must ask whether 
the new provision attaches new legal consequences to events 
completed before its enactment." Id. at 269-70, 114 S. Ct. 
1483.  The familiar considerations of fair notice, reasonable 
reliance, and settled expectations offer sound guidance in 
making the determination.  Id. at 270, 114 S. Ct. 1483.  

In Princess Cruises v. United States, 397 F.3d 1358 (Fed. 
Cir. 2005), the Federal Circuit adopted a three-part test to 
apply the Landgraf's requirements: (1) whether it would 
impair rights possessed by a party when he acted; (2) whether 
it would increase a party's liability for past conduct; or, 
(3) whether it would impose new duties with respect to 
already completed transactions.  Id.  If the statute is found 
to have a retroactive effect, it does not apply unless there 
is clear authority favoring such a result.  The regulatory 
rules are reviewed in the same manner as statutes.  

The Landgraf-Princess Cruises test applies to VA regulations 
when determining whether they apply to claims pending prior 
to the effective date of a change in the applicable 
regulation.  Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. 
Cir. 2008).  

Applying the Princess Cruises test, the Board finds the 
current rating criteria for mental disorders were more than 
interpretive, as they enacted specific objective criteria for 
rating the disabilities affected.  Another factor that 
mitigates against applying the new criteria to a rating 
period prior to their effective date is that, unlike the 
recent situation where VA applied amended 38 C.F.R. § 3.22 to 
a claim filed before its effective date, there is no firm, 
clear, and established public VA stance of applying new 
rating criteria retroactively.  In fact, the opposite is the 
norm.  

In Rodriguez, the Federal Court noted that VA's long-standing 
public position, via a published General Counsel precedential 
opinion and its reference manual, placed claimants on notice 
that hypothetical entitlement to a total disability 
evaluation would not be considered, and that prevented the 
new regulation from having an impermissible retroactive 
effect.  The new regulation merely clarified what had been 
the agency's earlier, consistent interpretation of the 
statute the regulation implemented.  See Rodriguez, 511 F.3d 
at 1154.  

Applying these factors, it appears that applying the current 
criteria to the period prior to their effective dates would 
have an impermissible retroactive affect, and the Board so 
finds.  Thus, any applicability of the current criteria would 
be limited to their effective date forward.  But that does 
not resolve the issue of rating the veteran's claim 
throughout the entire rating period should the facts show him 
entitled to a staged rating.  

Are the prior criteria, if in fact more favorable, available 
to him throughout the rating period in question or, only to 
the point where the amended or changed criteria become 
effective?  The Board finds that, in the post-Karnas era, it 
is the latter, unless specifically stated otherwise in the 
criteria or by a specific pronouncement of the Secretary.  

As the General Counsel observed in VA O.G.C. Concl. Op. No. 
7-2004 (July 15, 2004), in Martin v. Hadix, 527 U.S. 343, 
361-62, 119 S. Ct. 1998 (1999), the Supreme Court rejected 
the assertion that applying a new statute to cases pending on 
the date of enactment automatically causes an improper 
retroactive result.  

The issue was whether, in the absence of clear congressional 
intent, a new statutory scheme for attorneys fees for 
representation in prisoners' lawsuits, specifically post-
favorable judgment monitoring, was applicable only to cases 
filed on and after the effective date of the statute or to 
cases pending as well.  

Justice O'Conner, writing for the majority, opted for a 
Solomon-type approach, and concluded the date a suit was 
filed was not the determining factor, but when the attorney's 
post-judgment work was actually done.  If the work was 
completed prior to the effective date of the amending 
statute, the prior higher rate would apply, but if the actual 
post-judgment monitoring was done after the effective date of 
the new statute that lowered the fees awardable, then the 
new, lower rate applied-even if the underlying law suit was 
filed prior to the effective date of the new statute.  

The rationale for the majority opinion was that prospective 
application did not alter the expectation of the parties or 
change any legal rights as concerned post-judgment monitoring 
work already done.  All concerned, however, would be fully 
aware of that future post-judgment monitoring would be paid 
at the lower rate, regardless of when the underlying suit was 
filed.  Id.  This is quite similar to the VA claims process, 
where rating criteria change after a claim is filed but 
before adjudication.  

In most instances, when a service connection claim is filed 
and service connection is granted, a claimant is simply 
seeking as high a rating as possible, and specific rating 
criteria are not actually relied on-at least prior to the 
issuance of a Statement of the Case.  So, in that sense, 
there would be no altering of the expectations of a 
claimant-assuming, or course, proper notice of the criteria.  

On the other hand, when the rating appealed was in fact 
assigned under prior criteria, any new criteria is not 
necessarily connected with that event, which is one factor 
that supports a finding of an improper retroactive effect.  
That is a sound reason for not applying new criteria prior to 
the effective date, and to an initial rating assigned under 
prior rating criteria.  

Nonetheless, as done in Martin v. Hadix, that does not 
preclude the new criteria from governing prospectively for 
the remainder of the rating period to the exclusion of the 
prior criteria, assuming an appellant is placed on proper 
notice of the new criteria and the appeal is developed on 
that basis.  See, 38 C.F.R. § 3.159(c); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

This is so, even if the new criteria result in a lower rating 
for a subsequent period of a staged rating than would have 
been available under the prior criteria.  Given proper notice 
and an opportunity to respond,  no prejudice inures to an 
appellant, as the Board may not allow a staged rating for any 
period lower than the initial rating assigned-at least not 
without a proceeding under 38 C.F.R. § 3.105.  See O'Connell 
v. Nicholson, 21 Vet. App. 89 (2007) (Board is not required 
to provide a 3.105(e) notice where a staged rating is not 
reduced for any period of time below the evaluation in effect 
at the time of the appeal).  

In light of the above, the Board will assess the veteran's 
appeal of his initial rating under the prior rating criteria 
for the period prior to the current criteria's effective 
date.  Since November 7, 1996, only the current criteria will 
apply.  See VAOPGCPREC No. 7-2003; Martin v. Hadix, 527 U.S. 
at 361-62.  The Board will now address the rating of each 
disability.
  
Under the current criteria, a mental disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9412.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) warrants an 
evaluation of 30 percent.  Id.  A mental disorder which 
manifests with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, the symptoms of the disorder are 
controlled by continuous medication, warrants an evaluation 
of 10 percent.  If a mental disorder is formally diagnosed, 
but the symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication, a noncompensable evaluation is 
warranted.  Id.

As to the new criteria, the post-November 7, 1996, record 
shows that examinations in December 1997 and February 1999 
did not find any evidence that the appellant still suffered 
from the service connected anxiety disorder with agoraphobia. 
Rather, the examiners found that the veteran had 
schizophrenia, a non-service connected disorder.  At best, 
one examiner found only a history of agoraphobia, but no 
symptoms were specifically related thereto. Moreover, there 
is no evidence of any occupational impairment due to 
agoraphobia with anxiety. Lastly, there is no evidence that 
the veteran has been on continuous medication, for either 
time period, for agoraphobia with anxiety.

In December 1997, the veteran was seen by Margaret K Cappone, 
Ph.D., and John S. Reece, M.A., in connection with an 
application for benefits filed with the State of Michigan.  
He reported a history of anxiety, agoraphobia, and occasional 
panic attacks.  Problems with sleep and/or appetite were 
denied.  The veteran also denied receiving any medical care 
or using any medication stating that he was "functioning 
pretty well for the most part."  He stated that he had been 
continuously married to the same woman since 1967, and that 
he worked for 31 years with the Michigan Department of 
Transportation.  He described his marital relationship as 
good, and declined to describe any marital stresses, noted 
his relationship with his children was described as good, and 
he stated that in the summer he belonged to a golf league 
which he attended about once a week.

Mental status examination revealed that the veteran was 
oriented and in contact with reality.  There was no evidence 
of hyperactivity or psychomotor retardation. His dress and 
hygiene were normal.  His interpersonal manners were, 
however, quite constricted, as he did not volunteer 
information and he showed a reluctance to do so when asked.  
Insight was judged to be questionable, with vagueness noted 
in the minimal amount of speech.  Still, there was no 
evidence of blocked, illogical, pressured, slowed, or 
circumstantial speech.  The examiner found the veteran quite 
suspicious and guarded.  His affect was flat, and he denied 
feelings of depression.  Memory testing, fund of knowledge, 
and calculation studies, revealed no abnormality.  The 
diagnosis was paranoid schizophrenia, in partial remission.  
A GAF score of 65 was assigned.

In February 1999, the veteran was examined by Mark Zaroff, 
M.A., and Dr. Cappone.  He reported a history of agoraphobia, 
anxiety and panic attacks since service.  He also reported a 
history of schizophrenia and noted his symptoms remained the 
same-although there were periods when they were worse.  The 
veteran stated that he felt oppressed at his job, although he 
was not employed at the time of examination.  He denied being 
hospitalized since 1974, denied using any medication since 
1996, and denied receiving any current therapy.  He was still 
married, and he described a long work history with the 
Michigan Department of Transportation.  During summer months 
the appellant stated that he played golf, but as of late, he 
reported watching his grandchildren participate in sports.

Mental status examination revealed the appellant to be 
oriented, appropriately dressed, and to report for the 
examination on time.  He maintained a suspicious facial 
expression.  He was guarded and withdrawn.  He did not 
exaggerate his symptoms.  The examiner was not clear whether 
the appellant had good contact with reality, although for the 
most part it appeared that he did.  Insight was judged to be 
limited.  The veteran's answers to questions were brief, but 
focused and topic- directed.  He denied hallucinations, 
obsessions, and believed that he controlled his own thoughts.  
Suicidal ideation and somatic complaints were denied.  There 
was no gross impairment on memory, fund of knowledge or 
calculation testing. The diagnoses were paranoid type 
schizophrenia, in remission; and a history of a panic 
disorder with agoraphobia.  A GAF score of 60 was assigned.

The claims folder also contains subjective assessments of the 
service-connected disorder by the veteran and his wife in 
forms completed in 1997 and 1998.  Therein they both note the 
veteran became anxious in stressful situations or when in 
crowds. The veteran indicated that he occasionally had 
difficulty sleeping when anxious. Neither the veteran nor his 
wife indicated he was significantly prevented from performing 
their chosen normal daily activities, either in work or play, 
due to his anxiety disorder.

The Board notes that one of the reasons there is a 
significant time period between VA examinations is the 
difficulty encountered in scheduling an examination at a 
place that accommodated the veteran's asserted inability to 
travel due to his panic attacks.  This was one of the bases 
for a Joint Motion.  Nonetheless, the Board must assess the 
appeal on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655(b).

As noted earlier, the August 2008 rating decision granted a 
compensable evaluation of 30 percent, effective March 16, 
2006.  This increase was allowed on the basis of the records 
of the veteran's private provider, Mitchel Osman, M.D., which 
cover the period June 2006 to December 2007, and were 
received by VA in April 2008.  His June 2006 synopsis noted 
the veteran as manifesting multiple fears, including 
elevators, bridges, eating in restaurants, and home break-
ins.  Dr. Osman's records are not a model of legibility.  To 
the extent they are legible, however, they note the veteran's 
improvement after being on Dr. Osman's prescribed medication 
regimen.  A September 2006 entry notes the absence of any 
panic attacks and that golf had gone well.  By June 2007, the 
veteran's primary concern was his gastrointestinal problems.  
The December 2007 entry notes the veteran was not agitated 
and he denied any sleep or appetite problems, and there 
appears to have been plans for a trip to Alabama.  Panic 
attacks are not noted as a problem, as Dr. Osman had earlier 
noted the medication appeared to have lessened the veteran's 
symptoms.

As noted by the August 2008 rating decision, the veteran's 
symptoms more nearly approximated the criteria for the 30 
percent rating, as the probative evidence of record did not 
show panic attacks on average of more than once a week.  
38 C.F.R. § 4.7.  The Board finds the 30 percent rating 
compensates the veteran to the extent his occupation and 
social relationships.  There is no evidence of impaired 
abstract thinking, impaired judgment, or of short- or long-
term memory.  A VA examination was afforded the veteran in 
May 2008.

The May 2008 VA examination report notes the veteran's wife 
drove him to the examination.  He told the examiner that, 
because of his agoraphobia and past problems of panic attacks 
in public places, he is not socially active, but primarily 
stays at home and does his work, as he retired from his job 
in 1995.  He noted he enjoyed playing golf and fishing from 
time to time, as well as doing housework and gardening.  He 
belonged to The American Legion but did not attend functions 
on a regular basis.

The examiner noted the veteran's current medications as 
Klonopin 0.5 mg three times daily, Zoloft 100 mg daily, both 
for panic attacks, and Quetiapine 50 mg at bedtime for sleep.  
The veteran stated that he experienced panic attacks when he 
drove on highways, and crossing bridges induced tachycardia, 
sweating, rapid pulse, shortness of breath, and dizziness.  
He also noted that those symptoms had improved with 
medication, and he still was treated by a psychologist for 
them.  The veteran reported he was very uncomfortable in 
closed spaces, as he always kept his door open, he avoids 
elevators because they cause him to be upset and panicked.  
While the medications helped, he still experienced problems 
off and on, and he is not able to function.

Mental status examination revealed the veteran as tense, 
anxious, and somewhat guarded.  Speech was spontaneous, he 
was cooperative, his affect was appropriate, and mood 
anxious.  He was well oriented to time, place, and person, 
thought processes were logical and relevant, and he did 
serial sevens without any problems.  His thought content was 
preoccupied about his panic attacks and agoraphobia, but he 
denied any gross, auditory, or visual delusions.  Judgment, 
intelligence, and insight were fair.  He denied obsessive or 
ritualistic behavior, current suicidal or homicidal ideation, 
and impulsive behavior.  The appellant's personal hygiene was 
good.

Following review of the claims file and examination of the 
veteran, the examiner rendered an Axis I diagnosis of panic 
with agoraphobia and assessed a GAF of 65.  In light of the 
above findings on examination, the Board finds the veteran's 
symptomatology continued to more nearly approximate a 30 
percent evaluation.  38 C.F.R. § 4.7.  Of the symptomatology 
included in the criteria for a 50 percent rating, the primary 
one found on examination is panic attacks more than once a 
week-and that symptom is dictated, of course, by the 
veteran's chosen schedule.  The findings on examination did 
not note any other symptomatology consistent with a 50 
percent rating.  

While the application of the rating criteria is not a matter 
of bean counting, his overall symptoms are most accurately 
captured by the criteria for a 30 percent rating.  The Board 
notes the beneficial impact of the veteran's prescribed 
medication, as noted by him and Dr. Osman's records.  
Further, the examination report notes the veteran's travel-
related symptoms manifest when he is the driver.  The 
examination report made no mention that he experienced panic 
attacks when his wife drove.  Further, the veteran's marriage 
is stable and he reported a good relationship with his wife.

The assessed GAF of 65 is within the range of 61 - 70, which 
is indicative of some mild symptoms.  Id., p. 46.  Thus, an 
evaluation higher than 30 percent has not been met or 
approximated at any time during the appeal period.  38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2008); 
38 C.F.R. § 4.132, Diagnostic Code 9400.  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  Further, the veteran received a staged rating where 
indicated by the evidence.


ORDER

Entitlement to an initial compensable evaluation for panic 
disorder with agoraphobia for the period prior to March 16, 
2006, and an initial compensable evaluation higher than 30 
percent for the period on and after March 16, 2006, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


